       Case 1:18-cv-04826-JPO-SN Document 69 Filed 10/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL EDGARDO ACOSTA
 IBARRA, et al.,
                    Plaintiffs,                                   18-CV-4826 (JPO)

                     -v-                                               ORDER

 EL COCOTERO INC. d/b/a EL
 COCOTERO, et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act (“FLSA”) case, and they have submitted a proposed settlement for the Court’s

approval. (Dkt. No. 67.) The proposed settlement involves $35,000 to be allocated to Plaintiffs

in connection with their FLSA claims. (Dkt. No. 67-1.) After costs, one-third of the settlement

sum will be collected in attorney’s fees. (Id.) The Court has reviewed the terms of the proposed

settlement and finds that they are fair and reasonable under Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199, 203, 206 (2d Cir. 2015).

       To that end, the proposed settlement at Docket Number 67 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.

       The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: October 24, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
